Exhibit 99.1 NEWS RELEASE Media contact: Michael J. Olsen, Sr. Vice President of Corporate Communications, (701) 451-3580 or (866) 410-8780 Investor contact: Loren Hanson, Manager of Investor Relations, (218) 739-8481 or (800) 664-1259 For release:May 9, 2011 Financial Media Otter Tail Corporation Announces First Quarter Earnings; Sale of Idaho Pacific Holdings, Inc.; Updates Earnings Guidance FERGUS FALLS, Minnesota - Otter Tail Corporation (NASDAQ: OTTR) today announced financial results for the quarter ended March31,2011. Summary: · Consolidated revenues from continuing operations were $286.7 million compared with $243.7 million for the first quarter of 2010 · Consolidated operating income from continuing operations was $13.2 million compared with $14.0million for the first quarter of 2010 · Consolidated net income from continuing operations was $3.9 million compared with $3.3 million for the first quarter of 2010 · Consolidated net income, from continuing and discontinued operations, totaled $5.7 million compared with $4.7 million for the first quarter of 2010 · Diluted earnings per share from continuing operations totaled $0.10 compared with $0.09 for the first quarter of 2010 · Diluted earnings per share, from continuing and discontinued operations, totaled $0.15 compared with $0.13 for the first quarter of 2010 CEO Overview “For a third consecutive quarter, we witnessed the impact of an improved economy within several of our operating segments. During the first quarter of 2011, four out of six operating segments showed improved performance compared to the same period last year. As a diversified company, we are pleased to have sustained this momentum into the new year,” said John Erickson, president and chief executive officer of Otter Tail Corporation. “Our Wind Energy segment continues to face near-term challenges as we focus on serving the industry’s top wind-turbine manufacturers. Driving this business segment toward improved performance is a top priority. At DMI Industries, Inc., our wind tower manufacturing company, productivity is not at the level where it needs to be. We are committed to a broad range of initiatives to boost performance, including working with our customers to expand throughput, selectively adding resources to help accelerate production and enhancing our efficiency. These initiatives are expected to incrementally improve performance at DMI throughout the remainder of 2011. Additionally, the other business in our Wind Energy segment, E.W. Wylie, realized the impact of shipping losses during the quarter on a major wind component delivery contract.” 1 Erickson continued, “We are pleased to have completed the sale of Idaho Pacific Holdings and expect to recognize a significant gain on the transaction. This sale provides us the opportunity to use the proceeds to further improve our financial position, as well as refine our portfolio of businesses in a fashion that reduces our risk profile and best supports our long-term diversification strategy. “Our Electric segment continues to perform well and anchor our corporation. This solid performance is especially noteworthy in light of the substantial investments we’ve made in wind energy and transmission opportunities over the past several years. These investments provide growth in our Electric segment and we remain confident in the long-term potential for solid returns from these investments to the benefit of all of our stakeholders. Execution on our capital expenditure plan is expected to significantly grow our rate base over the next several years which will result in increased utility earnings.” Erickson concluded, “Beyond our utility business, I am optimistic about our nonelectric segments and confident that the performance of a number of our businesses will also strengthen in 2012 and 2013.Our efforts over the past year to boost efficiency and bring cost structures in line with recessionary demand levels should give us the ability to take advantage of the revenue growth that further economic recovery can provide.” Cash Flow from Operations and Liquidity In the first quarter of 2011 the corporation’s consolidated cash flow from continuing operations was $4.2million, compared with cash used in operations of $21.2million in the first quarter of 2010, mainly as a result of a $21.7 million decrease in cash used for working capital items between the quarters. On March 31, 2011 Otter Tail Corporation and Otter Tail Power Company had $250.3 million available under existing credit facilities to provide for working capital requirements and help fuel future growth initiatives. Board of Directors Declared Quarterly Dividends On May 5, 2011 the Board of Directors declared a quarterly common stock dividend of $0.2975 per share. This dividend is payable June 10, 2011 to shareholders of record on May 13, 2011. The Board also declared quarterly dividends on the corporation’s four series of preferred stock, payable June 1, 2011 to shareholders of record on May 13, 2011. 2 Sale of Idaho Pacific Holdings, Inc. (IPH) On May 6, 2011 the corporation completed the sale of IPH to affiliates of Novacap Industries III, L.P., for approximately $87.0million in cash. The proceeds from the sale, net of $3.0 million deposited in an escrow account, were used to pay down borrowings under the corporation’s line of credit facility. The results of operations, financial position and cash flows of IPH are reported as discontinued operations in the corporation’s attached consolidated financial statements. Segment Performance Summary Electric Electric revenues and net income were $91.6 million and $11.1 million, respectively, compared with $91.5million and $7.5 million for the first quarter of 2010. Retail electric revenues increased $1.5 million as a result of: · a $1.9 million increase in revenues due to a 3.5% increase in kilowatt-hour (kwh) sales driven by colder weather in the first quarter of 2011, · a $1.3 million increase from interim rates implemented in Minnesota in June 2010, · a $0.9 million increase in estimated Minnesota Conservation Improvement Program(MNCIP) incentives, · a $0.6 million increase in MNCIP surcharge revenues, · $0.4 million related to recovery of the North Dakota portion of Otter Tail Power Company’s abandoned Big Stone II project costs, offset by: · a $2.3 million reduction in revenue related to a Minnesota interim rate refund accrued in the first quarter of 2011 for excess amounts collected under interim rates in effect since June 2010, · a $0.8 million decrease in resource recovery and transmission rider revenues, and · a $0.5 million reduction in retail revenues related to the recovery of fuel and purchased power costs. Wholesale electric revenues from company-owned generation decreased $1.3 million mainly as a result of a 30.2% decrease in revenue per wholesale kwh sold. Net gains from energy trading activities, including net mark-to-market gains on forward energy contracts decreased $1.8 million as a result of a reduction in mark-to-market gains on open energy contracts combined with a reduction in the volume of long-term forward energy contracts entered into in 2011. Other electric operating revenues increased $1.7 million as a result of: · a $1.1 million payment received by Otter Tail Energy Services Company (OTESCO) in the first quarter of 2011 for access rights to construct a transmission line through an OTESCO wind farm development site, and · a $0.6 million increase in transmission tariff and services revenues. Fuel costs decreased $1.3 million as a result of a 10.2% decrease in kwhs generated from Otter Tail Power Company’s steam-powered and combustion turbine generators, partially offset by a 4.2% increase in the cost of fuel per kwh generated. The cost of purchased power for retail sales increased $0.3 million as a result of a 75.1% increase in kwhs purchased, mostly offset by 41.4% decrease in the cost per kwh purchased. The increase in kwhs purchased was due to a 7.5% decrease in kwhs generated for retail combined with a 3.5% increase in retail kwh sales. Electric operating and maintenance expenses increased $0.2 million between the quarters. 3 Income taxes in the Electric segment decreased $2.2 million as a result of: (1) a first quarter 2010 noncash charge to income tax expense of $1.7 million related to a change in the tax treatment of postretirement prescription drug benefits under the 2010 federal healthcare reform legislation and (2) a $0.5million increase in federal production tax credits earned as a result of a 25.6% increase in kwhs generated from tax credit qualified wind turbines owned by Otter Tail Power Company. Wind Energy Wind energy revenues and net loss were $61.6 million and $8.1 million, respectively, compared with revenues of $49.4 million and net income of $33,000 for the first quarter of 2010. · At DMI, revenues increased $6.1 million and net income decreased $6.8 million. Tower production increased 33.6%. The primary cause for the net loss is that output has not been sufficient to offset the costs to produce towers due to throughput constraints in the plants. DMI incurred an additional $1.4million, pretax, in outsourced quality control costs to satisfy expanded customer requirements. Additionally, DMI is not recognizing tax benefits on the operating losses of its Canadian operations until those operations become profitable. The unrecognized tax benefits totaled $0.9 million in the first quarter of 2011. DMI’s interest expense increased $0.5million due to an increase in outstanding debt and higher interest rates between the quarters. · In trucking operations, revenues increased $6.1million while net losses increased $1.3million. Costs incurred in the first quarter of 2011 related to a major wind project delivery contract, initiated in October 2010, exceeded the $4.9 million in contract related revenues recorded in the first quarter of 2011, resulting in most of the $1.3 million increase in trucking operation net losses between the quarters. Manufacturing Manufacturing revenues and net income were $56.3 million and $2.3 million, respectively, compared with revenues of $38.0 million and a net loss of $0.7 million for the first quarter of 2010. · At BTD, revenues increased $15.1 million and net income increased $1.8 million as a result of higher sales volume due to improved customer demand. · At T.O. Plastics, revenues increased by $2.0 million and net income increased $0.3 million due to increased sales of horticultural and industrial products. · At ShoreMaster revenues increased $1.2 million while net losses decreased $0.9 million. ShoreMaster’s revenue increase mainly reflects higher sales of residential products due to improving dealer confidence and expanded distribution in Canada. Operating expenses at ShoreMaster decreased $1.4 million, reflecting lower collection costs and decreases in sales and employee benefit expenses. 4 Construction Construction revenues and net losses were $37.5 million and $0.3 million, respectively, compared with $17.8million and $1.5 million for the first quarter of 2010. The increase in revenues and decrease in net losses is due to an increase in construction activity, mainly at Foley Company. Plastics Plastics revenues and net loss were $18.5 million and $0.4million, respectively, compared with revenues of $23.1 million and net income of $0.8 million for the first quarter of 2010. The decrease in revenues and net income was due to an 18.1% decrease in pounds of pipe sold combined with a 2.3% decrease in the price per pound of pipe sold, while the cost per pound of pipe sold increased 4.7% between the quarters. Health Services Health Services revenues and net income were $22.5 million and $0.6 million, respectively, compared with revenues of $25.2 million and a net loss of $0.7 million for the first quarter of 2010. Revenues from scanning and other related services decreased $2.0million. Revenues from equipment sales decreased $0.7million. Net income increased $1.3 million despite the decrease in revenues as a result of a $5.5 million decrease in cost of goods sold, partially offset by a $0.7million increase in depreciation expense. The decrease in cost of goods sold includes a $1.6 million reduction in material and service labor costs and a $3.5million reduction in equipment rental costs directly related to efforts by the Health Services segment to right-size its fleet of imaging assets by exercising purchase options on productive imaging assets coming off lease and not renewing leases on underutilized imaging assets. As of March 31, 2011 there were 123 owned and leased assets in the fleet compared with 147 at March 31, 2010. The $0.7million increase in depreciation expense reflects an increase in owned equipment compared with a year ago. Corporate Corporate expenses, net-of-tax, decreased $0.8 million between the quarters mainly due to lower salary and employee benefit costs due to lower staffing levels between the periods, lower general and administrative costs and reductions in unallocated interest costs associated with the corporate cost center. Discontinued Operations - Food Ingredient Processing - IPH Food ingredient processing net income was $1.8 million compared with $1.4 million for the first quarter of 2010. The $0.4 million increase in net income was driven by a $1.7 million increase in revenue resulting from a 7.5% increase in pounds of product sold. Cost of goods sold increased $1.1 million due to the increase in sales volume while the cost per pound of product sold only increased 0.3%. 5 2011 Business Outlook The corporation is updating its 2011 diluted earnings per share guidance to reflect the sale of IPH, its Food Ingredient Processing business, and to adjust for changing business conditions in its other segments. This guidance considers the cyclical nature of some of the corporation's businesses and reflects challenges presented by current economic conditions and the corporation's plans and strategies for improving future operating results. Since the corporation’s February 2011 earnings release, guidance for two segments has been raised, but the outlook for Wind Energy has been lowered. The sale of IPH allows the corporation to refine its portfolio to focus on a mix of businesses that will reduce its risk profile. The corporation will continue to review its portfolio to see where additional opportunities exist to improve its risk profile, improve credit metrics and generate additional sources of cash to support the future capital expenditure plans of its Electric segment. The proceeds from the sale of IPH will be used to pay down short-term borrowings on the corporation's credit facility for its nonelectric businesses. The updated 2011 earnings per share guidance range is as follows: Original 2011 Earnings Per Share Guidance Range Updated 2011 Earnings Per Share Guidance Range Low High Low High Electric Electric Wind Energy Wind Energy Manufacturing Manufacturing Construction Construction Plastics Plastics Health Services Health Services Food Ingredient Processing Corporate Corporate Total – Continuing Operations Total Earnings – Discontinued Operations Gain on Sale of Discontinued Operations Total Contributing to the earnings guidance update for 2011 are the following items: · The corporation expects an increase in net income from its Electric segment in 2011 compared to 2010. This is based on anticipated sales growth and rate and rider recovery increases, an increase in capitalized interest costs related to larger construction expenditures and reductions in operating and maintenance expense in 2011 due to lower benefit costs. · The corporation is revising its 2011 earnings guidance downward for its Wind Energy segment due to the following factors: 6 o DMI has had challenges ramping up production to meet customer demand. This has resulted in a full year outlook that reflects production of fewer towers than originally forecast. Cost levels continue at planned levels but output has not matched those costs due to throughput constraints in the plants and additional processing and verification required to complete the projects under contract. DMI also incurred higher costs in procuring steel for a customer contract when the steel supplier failed to deliver according to the terms of a purchase agreement, requiring DMI to replace the steel at a higher cost in order to meet its contractual commitments. o E.W. Wylie incurred additional costs in completing a major wind tower transportation project in the first quarter of 2011. The additional costs, in part, relate to severe weather on the East Coast, which resulted in extreme delays resulting in cost overruns in permits, truck escort services, and detention and crane operation costs. Backlog in the Wind Energy segment is $134 million for 2011 compared with $141million one year ago. · The corporation expects earnings from its Manufacturing segment to increase from the original 2011 guidance as a result of increased order volume and continuing improvement in economic conditions in the industries BTD serves. ShoreMaster is expecting significantly improved performance as a result of bringing costs in line with current revenue levels and absent last year’s $15.6 million noncash impairment charge. T.O. Plastics is expected to have slightly better earnings in 2011 compared with 2010. Backlog for the manufacturing companies for 2011 is approximately $87million compared with $75 million one year ago. · The corporation expects higher net income from its Construction segment in 2011 as the economy improves and the construction companies record earnings on a higher volume of jobs in progress. Backlog for the construction businesses is $105 million for 2011 compared with $85million one year ago. · The corporation expects its Plastics segment's 2011 performance to be in line with 2010 results. · The corporation expects increased net income from its Health Services segment in 2011 as the benefits of implementing its asset reduction plan continue to be realized. · Corporate general and administrative costs are expected to decrease in 2011, compared with 2010, as a result of recent reductions in employee count and associated decreases in benefit costs. Earnings expectations from discontinued operations reflect net income from the Food Ingredient Processing segment from January 2011 through May 6, 2011, the date of the sale. The corporation expects to recognize earnings from a gain on the sale of IPH in the range of $0.35 to $0.38 per share. 7 The sale of IPH is a strategic decision by management to monetize a currently strong earning asset and use the proceeds to pay down short-term borrowings. This frees up liquidity going forward for upcoming Electric segment capital investments and helps ease the need to rely on the capital markets to fully fund these expenditures. Future IPH earnings forfeited through this sale are expected to be replaced by increased utility earnings over the next three years as the utility makes investments in its current capital plan. This will result in a larger percentage of the corporation’s earnings coming from its most stable and relatively predictable business, Otter Tail Power Company, and is consistent with the strategy to grow this business given its current investment opportunities. The corporation currently anticipates the following capital expenditures and electric utility average rate base for 2011 through 2013: (in millions) Capital Expenditures: Electric Segment: Transmission $
